Citation Nr: 0213478
Decision Date: 08/19/02	Archive Date: 11/06/02

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  94-12 640	)	DATE AUG 19, 2002
	)
	)

On appeal from the Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for hypertension.  

2.  Entitlement to an initial rating in excess of 10 percent for dermatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran had active military service from January 1991 to February 1992.  The veteran also had active duty for training from January 1967 to June 1967. 

The issues on appeal arise from a December 1993 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, in which the RO granted service connection for dermatitis and hypertension, and assigned noncompensable ratings for each disability, effective from February 27, 1992.  The veteran perfected his appeal on these issues and testified before a local hearing officer in April 1994.  

In an April 1998 supplemental statement of the case, the RO, in pertinent part, increased the disability rating for dermatitis to 10 percent, effective from February 24, 1998.  In the same supplemental statement of the case, the RO confirmed the noncompensable rating for hypertension.

In a letter received by the Board of Veterans Appeals (Board) in February 1999, the veteran indicated that he did not want a Board hearing. 

In July 1999, the Board remanded the veteran's claims for additional development.  In a February 2000 supplemental statement of the case, the RO increased the rating for hypertension to 10 percent, effective from February 27, 1992.  In the same document, the RO confirmed the 10 percent rating for dermatitis, but moved the effective date of this compensable rating from February 24, 1998 back to February 27, 1992.  

The veterans appeal was returned to the Board in November 2000, at which time all issues on appeal were remanded for additional development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the veteran's appeal has been obtained.  

2.  The veterans service-connected dermatitis is characterized by redness and intermittent itching and exfoliation.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for dermatitis are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 7800-7819 (2001); 66 Fed. Reg. 45, 620, 45, 630 (August 29, 2001) (to be codified at sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant change in the law during the pendency of this appeal.  On November 9, 2000, the President signed into law the Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), which contains revised notice provisions, and additional requirements pertaining to the VAs duty to assist.  See Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (codified, as amended, at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126) (West Supp. 2002)).  This change in the law is applicable to all claims filed on or after the date of enactment of the VCAA, or filed before the date of enactment and not yet final as of that date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note (Effective and Applicability Provisions) (West Supp. 2002).  Pertinent regulations that implement the Act were promulgated.  See 66 Fed. Reg. 45620-45632 (Aug. 29, 2001).  With the possible exception of the provision governing claims to reopen on the basis of new and material evidence, these regulations do not create any additional rights.

In this case, although the RO has not had an opportunity to consider the claim for an initial rating in excess of 10 percent for the veterans service-connected dermatitis in light of the above-noted change in the law, the requirements of the new law and regulations have been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By virtue of the February 1994 Statement of the Case, and the various Supplemental Statements of the Case, the veteran and his representative have been advised of the laws and regulations governing the claim on appeal and, hence, have been given notice of the information and evidence necessary to substantiate these claims.  Moreover, pertinent medical treatment records have been obtained and associated with the claims file, and the veteran has been afforded comprehensive VA examinations in connection with his claim.  The veteran has reported treatment solely at VA medical centers, and those records have been associated with the claims folder.  Finally, the veteran has been afforded comprehensive VA examinations in connection with his claim.  Hence, adjudication of the above-referenced issues is appropriate at this time, and the claims are ready to be considered on the merits.

Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  The VA has satisfied its duties to notify and to assist the appellant, and, as such, further development requiring expenditure of VA resources is not warranted.  In view of the foregoing, no possibility of prejudice to the veteran is found were the Board to proceed to adjudicate the merits of the issue now on appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-92 (O.G.C. Prec. 16-92).  

The veteran contends that his service-connected dermatitis is more disabling than currently evaluated.  Disability evaluations are determined by the application of a schedule of ratings, which is in turn based on the average impairment of earning capacity caused by a given disability.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  Separate diagnostic codes identify the various disabilities.  In addition, VA has a duty to acknowledge all regulations which are potentially applicable through the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When the assignment of initial ratings is under consideration, the level of disability since the effective date of the grant of service connection must be taken into account.  Fenderson v. West, 12 Vet. App. 119 (1998).

When, after careful consideration of all evidence of record, a reasonable doubt arises regarding the degree of disability present, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2001).  Likewise, when there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2001).  

The veterans service-connected dermatitis is currently rated at 10 percent under Diagnostic Code 7806, for eczema.  This Code provides as follows:

7806  Eczema:
  With ulceration or extensive exfoliation or crusting, and
   systemic or nervous manifestations, or exceptionally
   repugnant                                                                        	50
  With exudation or itching constant, extensive lesions, or
   marked disfigurement                                                        	30
   With exfoliation, exudation, or itching, if involving an exposed surface or
   extensive area            						10
   With slight, if any, exfoliation, exudation, or itching, if on a nonexposed
   Surface or small area						0

38 C.F.R. § 4.118, Diagnostic Code 7806 (2001).  

The veteran may also be rated under the following code:

7800  Scars, disfiguring, head, face or neck:
	  Complete or exceptionally repugnant deformity of one side of
	   face or marked or repugnant bilateral disfigurement 		50
	  Severe, especially if producing a marked and unsightly 
	   deformity of eyelids, lips, or auricles                             	30
	   Moderate, disfiguring						10

38 C.F.R. § 4.118, Diagnostic Code 7800 (2001).

In the present case, the medical evidence confirms that the veteran has been diagnosed with herpes zoster, for which service connection has not been awarded.  When assessing the degree of impairment resulting from a service connected disability, the "use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation . . . [is] to be avoided."  38 C.F.R. § 4.14 (2001).  Nevertheless, when it is not possible to separate the effects of the [service connected disability and the non-service connected disability], VA regulations at 38 C.F.R. § 3.102, which require that reasonable doubt on any issue be resolved in the appellants favor, clearly dictate that such signs and symptoms be attributed to the service connected condition.  61 Fed. Reg. 52698 (Oct. 8, 1996); see also Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

For the reasons to be discussed below, an initial rating in excess of 10 percent is not warranted for the veterans service-connected dermatitis.  While the veteran has reported some exudation and itching due to his skin disability, the evidence of record does not demonstrate that this is constant.  Likewise, the record does not reflect extensive lesions or marked disfigurement.  An April 1993 VA medical examination noted only a small lipoma on the veterans back; no other skin disability was noted, and no exudation or itching was reported.  On examination in October 1993, the veteran had a 4 centimeter (cm) rash on his right posterior flank, punctate and slightly elevated; again, no itching or exudation was noted.  A February 1994 VA Persian Gulf medical examination was negative for any skin lesions or other noted skin abnormalities.  February 1997 VA outpatient treatment notes reveal a fine papular erythemic rash covering a 3 cm by 3 cm area along the veterans abdomen.  No drainage or vesicles were noted.  A diagnosis of herpes zoster was given at that time.  VA outpatient treatment notes of 1997 reflect a intermittent history of cysts along the veterans neck, shoulders, and back.  Biopsy of cysts in December 1998 resulted in a diagnosis of epithelial inclusion cysts.  On VA examination in February 1998, the veteran had small, localized lesions along the upper malar region near the nose; he reported that the skin desquamates during active periods of his dermatitis.  He also had some redness in the skin of his face.  On examination in February 1999, the veterans dermatological disability was inactive.  Most recently, the veteran was examined in October 2001 and noted to have dry, rough, red skin of the face, with a cyst on his face and one on his back.  He reported that his cysts drained on occasion.  The veterans facial skin was very itchy, according to his report.  He was without ulceration, lesions, exudation, exfoliation, crusting, or systemic or nervous manifestations.  There was an area about the size of a dime on his left cheek which looked scabbed from a distance but which was discolored.  The veteran stated it was itchy.  The examiner characterized the veterans disfigurement attributable to dermatitis as mild.  

Consideration has also been given to rating the veteran under the criteria for disfiguring scars of the head, face or neck as provided in Diagnostic Code 7800.  However, the manifestations of the veteran's skin disability have not been characterized by any examiner as either severe or repugnant.  The examiner who saw the veteran in October 2001 specifically noted that the veterans disfigurement was mild.  No deformity was noted.  

As has been directed by U.S. Court of Appeals for Veterans Claims (Court), the Board must consider the possibility of a "staged rating" based upon the facts found during the time period in question.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In the present case however, at no time since the veteran filed his claim for service connection has the service connected disability been more disabling than is reflected by the 10 percent rating.   

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they were raised by the veteran.  The evidence discussed herein does not show that the service connected disability at issue presents such an unusual or exceptional disability picture as to render impractical the application of the regular schedular standards.  In particular, the veterans skin disability has itself required no periods of hospitalization since his service separation.  It does not cause marked interference with employment in and of itself, as the record shows that the veteran is unemployed based on a back disability.  Therefore, the assignment of an extraschedular evaluation under 38 C.F.R. § 3.321(b) is not warranted at this time.  The evidence does not demonstrate that service-connected dermatitis is unusual, or causes marked interference with work other than that contemplated within the schedular provisions discussed herein.  

In conclusion, since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply, and an initial rating in excess of 10 percent for the veteran's service-connected dermatitis is not warranted.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002); Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for dermatitis is denied.  

 
REMAND

A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders, and imposes upon the Secretary of Veterans Affairs a concomitant duty to ensure compliance with the terms of the remand.  Furthermore, where the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

In this case, the RO has again failed to comply with the Boards instructions concerning the issue of secondary service connection for a heart disability.  The Board notes (as it did in its July 1999 and November 2000 remands) that in VA medical records associated with the claims file in November 1994, a echocardiogram report dated in April 1994 indicated that the veteran had mildly thickened mitral valve leaflets.  A new examination was deemed necessary to confirm whether this finding was a manifestation of a heart condition attributable to the service connected hypertension.  The RO was then requested to send out a supplemental statement of the case on this issue, and allow the veteran an opportunity to appeal any adverse determination as to service connection.  A medical opinion concerning the April 1994 echocardiogram report was proffered by a VA examiner in December 1999, and the opinion was discussed in a February 2000 supplemental statement of the case.  In this document, the RO appeared to deny service connection for a heart disability as secondary to the veteran's service connected hypertension, but this was not clearly delineated as a separate issue, and the veteran therefore did not get a proper opportunity to appeal the ROs adverse determination in that regard.  Therefore, the RO should issue a new supplemental statement of the case, listing the issue of Entitlement to service connection for a heart disability as secondary to service connected hypertension as an issue, and providing the veteran with an opportunity to appeal any adverse determination.  As the issue of the rating to be assigned service connected hypertension is inextricably intertwined with the issue of secondary service connection for a heart disability, the former issue must be deferred.

The most recent treatment records concerning the veteran were associated with the claims file in December 2001.  To ensure that the veterans claims will receive a fully informed evaluation, clinical data relating to the veteran obtained since December 2001 should also be acquired and reviewed.  

In view of the foregoing, the Board concludes that additional development is necessary.  Therefore, the Board REMANDS this case to the RO for the following:

1.  Any pertinent VA medical records documenting treatment of the veteran subsequent to December 2001 for a heart disability or hypertension which have not already been associated with the claims file, should be obtained and made part of the record. 

2.  The RO should contact the veteran and ask him to furnish the names and addresses of private sources of any treatment he has received since December 2001 for heart and hypertension symptoms.  After obtaining the appropriate releases, copies of the records should be obtained and associated with the claims folder. 

3.  The RO should review the record for any additional evidence which may have been submitted with regard to the issue of whether the veteran has a heart disability which is a manifestation of service connected hypertension.  Any development deemed necessary should be ordered.  Thereafter, the RO should re-adjudicate the veterans service connection claim for a heart disability, claimed as secondary to service-connected hypertension.  If the determination is adverse to the veteran, he and his representative must be furnished with a statement of the case regarding this issue and notified of the need to file a substantive appeal if the Board is to address this matter. 

4.  If the issue of an increased initial rating for hypertension is denied, the veteran and his representative should be furnished a supplemental statement of the case, to include a summary of all applicable laws, regulations and rating criteria, including, if appropriate, 38 C.F.R. § 3.655.  Consideration should also be given to the recent case of Fenderson v. West, 12 Vet. App. 119 (1999).  Therein, the Court held that, with regard to initial ratings following the grant of service connection, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as staged ratings.  The veteran and his representative should be given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and argument while the case is in remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this remand is to obtain additional records and medical information, and to ensure due process.  No inference should be drawn regarding the final disposition of the veterans claims as a result of this action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and Statutory Notes).  In addition, VBAs Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells you what steps you can take if you disagree with our decision.  We are in the process of updating the form to reflect changes in the law effective on December 27, 2001.  See the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the meanwhile, please note these important corrections to the advice in the form:

? These changes apply to the section entitled Appeal to the United States Court of Appeals for Veterans Claims.  (1) A Notice of Disagreement filed on or after November 18, 1988 is no longer required to appeal to the Court.  (2) You are no longer required to file a copy of your Notice of Appeal with VAs General Counsel.
? In the section entitled Representation before VA, filing a Notice of Disagreement with respect to the claim on or after November 18, 1988 is no longer a condition for an attorney-at-law or a VA accredited agent to charge you a fee for representing you.

  
